Citation Nr: 1514494	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-04 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for dental disability, to include as secondary to service-connected diabetes mellitus, type II.

2. Entitlement to service connection for dental disability, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to August 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.  

In his January 2013 substantive appeal, the Veteran requested a Board hearing in connection with the issues on appeal.  However, an August 2014 report of general information indicates he no longer wished to appear at a Board hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the record.  See 38 C.F.R. § 20.704 (2014).


FINDINGS OF FACT

1. In an April 2006 rating decision, the RO most recently denied the claim of entitlement to service connection for dental disability, the Veteran did not perfect an appeal of that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2. Evidence received since the time of the April 2006 rating decision raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for dental disability.

3. The probative, competent evidence demonstrates that periodontal disease is secondary to service-connected diabetes mellitus, type II.

4. Periodontal disease is considered a noncompensable complication of the Veteran's service-connected diabetes mellitus, type II. 


CONCLUSIONS OF LAW

1. The April 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2. Evidence submitted to reopen the claim of entitlement to service connection for dental disability is new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3. The criteria for entitlement to service connection for periodontal disease as a noncompensable complication of service-connected diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.381, 4.119, Diagnostic Code 7913, Note (1) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens and grants the claim of entitlement to service connection for periodontal disease as a noncompensable complication of diabetes mellitus, type II.  Therefore, no discussion of VA's duty to notify or assist is necessary.  

The Veteran and his representative contend that he has periodontal disease proximately due to his service-connected diabetes mellitus, type II.  As the Veteran and his representative have centered their arguments on the theory of entitlement to service connection on a secondary basis, and given the favorable nature of the Board's decision on this basis, the Board will not address the theory of direct service connection.  

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court also held that the law should be interpreted to enable reopening of a claim rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Here, the Veteran did not appeal the denial of the claim of entitlement to service connection for dental disability following the April 2006 rating decision.  Thus, it is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  As the April 2006 rating decision is the last final disallowance with respect to the claim, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim should be reopened and re-adjudicated on a de novo basis.  In the April 2006 decision, the RO denied the Veteran's claim because there was no evidence of periodontal disease in the service treatment records and no nexus linking periodontal disease to an injury or event during active duty.  In addition, there was no competent evidence linking the Veteran's periodontal disease to his service-connected diabetes mellitus, type II.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been added to the record since the April 2006 rating decision that addresses one of these bases.  

Evidence submitted and obtained since the April 2006 rating decision includes VA treatment records, private treatment records and opinions, and lay evidence.  In particular, a private physician provided a positive opinion in September 2012 linking the Veteran's periodontal disease to his service-connected diabetes mellitus, type II.  Upon review, the Board finds this evidence is both new and material evidence sufficient to reopen the Veteran's claim.  The evidence is new as it had not been previously considered by VA, and the evidence is "material" because it relates to an unestablished fact necessary to substantiate the underlying service connection claim.  Specifically, it supports that a dental disability was caused or aggravated by a service-connected disability.  As a result, the Board finds the evidence raises a reasonably possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for dental disability, to include as secondary to service-connected diabetes mellitus, type II, is reopened.  Justus, 3 Vet. App. at 512-13.

Service Connection

The Veteran is service-connected for diabetes mellitus, type II, with an effective date of July 23, 2002.  With respect to a current disability, a VA examination report, VA treatment records, and private treatment records reflect diagnoses of periodontal disease during the pendency of the appeal.  Under 38 C.F.R. § 3.381(b), however, periodontal disease is not a compensable disability but may be service-connected solely for the purpose of establishing eligibility for outpatient treatment as provided for in 38 C.F.R. § 17.161.  In this case, however, the Board finds the evidence demonstrates that the Veteran's periodontal disease may be considered a complication of his service-connected diabetes mellitus, type II.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  As such, the Board finds the Veteran has established a current disability for purposes of service connection.  Allen, 7 Vet. App. 439.

In a June 2003 letter, Dr. C. Haskin found the Veteran had severe periodontal disease that should be treated under a comprehensive health program as part of his diabetes, and in a December 2004 letter, Dr. Haskin opined that the Veteran had severe periodontal disease secondary to adult-onset diabetes.  In a March 2005 letter, Dr. L. Masters reported that the extent of the Veteran's periodontal disease was affected by his diabetes and that his periodontal treatment should be considered part of his overall medical care.  In a September 2012 letter, Dr. M. Rapanotti stated that he had been treating the Veteran since April 2010.  According to Dr. Rapanotti, although the Veteran had excellent dental care and good skills, his dental health was compromised by his diabetes.  Dr. Rapanotti opined that the Veteran had generalized periodontal disease which was secondary to, or caused by, his diabetes.  Here, the Board finds the multiple positive opinions provided by private physicians deserve considerable probative value as the evidence demonstrates they were predicated on physical examination of the Veteran and consideration of his medical history.  In March 2004, however, a VA examiner provided a negative opinion.  After examining the Veteran, the VA examiner opined that the Veteran's case, as in virtually all cases with diabetics, had no direct indication that his periodontal condition was caused by his diabetes.  First, the Board notes the VA examiner did not provide rationale for the negative opinion.  In addition, the VA examiner did not address whether the Veteran's periodontal disease was aggravated by his diabetes mellitus, type II, which appears to be, at least in part, the basis for the private physicians' positive opinions.  As such, the Board affords the VA examiner's opinion little probative value.

Based on the foregoing, the Board finds the preponderance of the evidence demonstrates that the Veteran's periodontal disease is secondary to his diabetes mellitus, type II, and may be considered a complication of his service-connected disability.  Therefore, service connection for periodontal disease as a noncompensable complication of diabetes mellitus, type II, is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.381, 4.119, Diagnostic Code 7913, Note (1); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for dental disability is reopened.

Entitlement to service connection for periodontal disease as a noncompensable complication of service-connected diabetes mellitus, type II, is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


